947 F.2d 953
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Maxine BROWN;  Charles R. Spillman;  James A. Tully,Plaintiffs-Appellants,v.MOBIL OIL CORPORATION, a corporation, Defendant-Appellee.
No. 91-6089.
United States Court of Appeals, Tenth Circuit.
Nov. 6, 1991.

Before McKAY, Chief Judge, and SEYMOUR and EBEL, Circuit Judges
ORDER AND JUDGMENT*
McKAY, Chief Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case is therefore ordered submitted without oral argument.


2
Petitioners appeal from the district court's decision to grant summary judgment in favor of respondents.   The standard of review of a district court's decision on a motion for summary judgment is  de novo.   Thournir v. Meyer, 909 F.2d 408 (10th Cir.1990).   The primary issue at trial was whether respondent bore an obligation to pay petitioners working and royalty interest revenues for oil and gas production proportionate to petitioner's interest in the Nevius No. 1A-25 well.


3
After a thorough review of the record and pleadings, this court AFFIRMS the action taken by the district court for substantially the reasons stated by the district court in its order of November 5, 1990.


4
The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3